TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 14, 2022



                                      NO. 03-22-00359-CV


                                Joseph McCullough, Appellant

                                                v.

      Danielle Weston, in her Representative Capacity as Trustee of the Round Rock
                          Independent School District, Appellee



  APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                  DISMISSED FOR WANT OF JURISDICTION
                     OPINION BY CHIEF JUSTICE BYRNE



This is an appeal from the order issued by the trial court on June 15, 2022. Having reviewed the

record, it appears that the Court lacks jurisdiction over the appeal.      Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.